Title: To James Madison from James McGreggar, 13 November 1807
From: McGreggar, James
To: Madison, James



Sir
Saint Thomas 13th: November 1807.

This Island has for some time past been blockaded by a Squadron of British Ships of War under command of Admiral Cockrane, in a very unprecedented manner, Permitting American Vessels to enter with Cargoes, but not to depart in Ballast, or with Cargoes, although bound to a British Island.
On or about the 24th. ulto., the Schooner Ranger Captn.  of Philadelphia left this port for Tobago, having on board the Cargo she brought from America; She was detained by the Squadron off this Island; on the principle of having Prohibited Articles on board, bound to a British Colony, Vizt Gin, Beef, Pork &c:  One of the Owners being here called on me and requested I would go off and Demand her.  I however declined it, considering it foreign to my Duty, the Schooner being detained there for an intended breach of their Revenue Laws, and at that time out of the limits of my consulate.  Mr: Cannon went on Board himself, and she was given up to him, upon condition that she should return into this port.  On the 29th. ulto the Ship Wilmington of Wilmington, Captn. Childs left here for Jamaica.  She was ordered to return into port.  The Captain however refused and insisted on proceeding on his Voyage.  She was sent for Tortola,  as I since understood, the Admiral ordered her to be immediately released.  The same day the Brig Mount Vernon, Capt. Martin of Providence (R. I.) left this port in Ballast.  She was ordered to return, and his Register endorsed.  He returned the same day into port.  On the 31st: October I got permission from this Government, to go on board the Commodore’s Ship to Know the reason why American Vessels were not permitted to proceed on their intended Voyages, or if Sufficient cause existed, why they were not sent in for adjudication.  I went on board the Latona, Capt Woods, their Senior Officer of the Blockading Squadron.  
The Lieutenant informed me that Captn: Woods was sick, and could not be seen.  I then stated the object I had in coming on board and presented it as a matter of very considerable importance to the Commercial interest of the United States.  He informed me that it was the Admirals orders, that every American Vessel, which attempted to leave the port, should be compelled to return.  I then requested the Lieutenant to inform Captn: Woods, that I would make the requests in writing, if he would have the goodness to give me an answer in writing to that effect, (that he acted from the orders of his Superiors) which he refused to do, alledging that he was too ill to write, and sent his compliments to me, that the Island was under a strict Blockade.  Some conversation took place between the Lieutenant and myself respecting the principles of Blockade and upon my observing to him, that I had it in contemplation to go in search of the Admiral, he appeared to equivocate and say that the American Vessels were returned into port on account of the Island being Blockaded, and that he did not Know with whom the orders originated &c:  The Brig Richmond, Captn. Gilman of Portsmouth N. H. and the Brig Melantho Captn Fowler of New York, left here on the 4th inst: expecting to be permitted to proceed, as Captn: Foy had arrived and was senior Officer on the Island in lieu of Captn: Wood.  They were however treated in the same manner by Captn: Foy.  The Richmond returned the same day, but Captn: Fowler persisted in prosecuting his Voyage.  On being detained, the Melantho was brought to anchor among the Squadron.  On the 6th. inst I made application to the Commandant of this Island, for permission to go to Tortola, being informed by Captn: James Stevenson of the Brig Union of Philadelphia, that Admiral Cockrane was there, and that he (Captn. Stevenson) had brought dispatches from the Secretary of State for me, which had been detained by Mr: John Dougan at Tortola.  The Commandant gave me a flag of Truce to go to Tortola, and on the 7th: I left St: Thomas accompanied by Captn: Robert Harrison of the American Ship Catharine.  On my way  I went on board Captn: Foy, and informed him the nature of my Business with the Admiral.  A few hours after I left the Ship, I observed that the Melantho was released and proceeded on her Voyage.  I arrived on board the Admirals Ship at 5 Oclock on the 8th: where I was received with every possible Mark of Politeness and attention by the Admiral and all his Officers.  After communicating my Business, he informed me that he would do every thing for the American Vessels in the Harbour of St: Thomas, that his orders would admit of.  The Next day he informed that he should give orders to the Senior Officer of the Blockading Squadron off St: Thomas to permit any American Vessel that had entered the port previous to the Blockade, to depart in Ballast, or with the Cargoes they brought in, provided it was bona fide American Property.
I made application to Mr: Dougan for my dispatches from the Department of State, which he gave me. They contained nothing except the Laws passed the last Session of Congress.  They had been opened by Mr. D and he told me, that there were no other enclosures.
The present situation of this Island has left me a number of distressed Seamen to support, Several Vessels having been condemned in this port as unfit for sea, and the Seamen having little or no wages to receive, have become a Public Charge.  Others whose Vessels have been condemned in the British Courts of Admiralty at Tortola and elsewhere, have also come here for support, and to obtain passages to their Own country.
I likewise have Captn. Smith of the Brig Esperanza of Philadelphia and his Crew.  The Brig sank under them at Sea, and they arrived here, after being sixteen days in their Boat.  Another considerable disadvantage I labour under is the unwillingness of Captains in General to take Seamen agreeable to the Laws of our Country, and in many instances I have been under the necessity of compelling them to a compliance.  I here inclose a letter I wrote to Captn: Jeremiah Martin of the Brig Mount Vernon of Providence (R. I.) who refused to take a seaman I sent on board.  The day before Captn: Martin sailed I sent Wm Gain an American on board, but Captn: M. called on me and represented that Gain was a troublesome Character and requested I would send some others.  I then informed him if Gain was disagreeable to him I would send another  I accordingly sent John Leckey, whom he also refused to take.  I have the Honor to be, with much esteem Your Obedient and very Humble Servant,

James McGreggar

